Name: Council Regulation (EEC) No 1302/85 of 23 May 1985 amending Regulation (EEC) No 1079/77 in respect of the co-responsibility levy on milk and milk products
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce
 Date Published: nan

 27 . 5 . 85 Official Journal of the European Communities No L 137 / 9 COUNCIL REGULATION (EEC) No 1302 / 85 of 23 May 1985 amending Regulation (EEC) No 1079/ 77 in respect of the co-responsibility levy on milk and milk products quantities guaranteed under the arrangements for controlling milk production provided for in Article 5d of Regulation (EEC ) No 804 / 68 ( s ), as last amended by Regulation (EEC) No 1298 / 85 ( 6 ), HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Whereas Regulation (EEC) No 1079 / 77 ( 3 ), as last amended by Regulation (EEC) No 1206 / 84 ( 4 ), introduced a co-responsibility levy to apply until the end of the 1984 / 85 milk year and covering , in principle , all milk supplied to dairies and certain sales of milk products at the farm ; Whereas this levy was designed to establish a better balance on the milk market by creating a more direct link between production and outlets for milk products while taking account of the importance of the interests of the public ; whereas the information and forecasts currently available indicate that the aforesaid aims will probably not be reached at the end of the period provided for ; whereas it is necessary on the one hand to extend the application of the said levy for the 1985 / 86 milk year and on the other hand to fix the rate of the levy at 2 % of the target price for milk ; whereas provision should be made for application of the said rate from 1 April 1985 , the date on which a reduction was made in the total Article 1 Regulation (EEC) No 1079 / 77 is hereby amended as follows : 1 . In Article 1 ( 1 ), 'during the 1980 / 81 , 1981 / 82 , 1982 / 83 , 1983 / 84 and 1984 / 85 milk years' is replaced by 'during the 1980 / 81 , 1981 / 82 , 1982 / 83 , 1983 / 84 , 1984 / 85 and 1985 / 86 milk years'. 2 . The following is added to Article 2 : '7 . As from 1 April 1985 and until the end of the 1985 / 86 milk year , the levy shall be 2% of the target price for milk .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE (0 OJ No C 67 , 14 . 3 . 1985 , p. 62 . (2 ) OJ No C 94 , 15 . 4 . 1985 . ( 5 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 6 ) See page 5 of this Official Journal . ( 3 ) OJ No L 131 , 26 . 5 . 1977 , p . 6 . ( «) OJ No L 115 , 1 . 5 . 1984 , p . 73 .